DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 12-15, in the reply filed on 24 June 2022 is acknowledged.  The traversal is on the ground(s) that the device is to produce a foamed metal in a conduit,  the method is to produce a conduit, and an article made by the method or in the device. Applicant asserts that it would therefore not be burdensome to examine the groups together. .  This is not found persuasive.
As set forth in the in the Requirement for Restriction mailed on 17 June 2022, the inventions are related as a process of making, apparatus for its practice, and a product made. A serious search and examination burden exists since the inventions have acquired a separate status in the art in view of their different classifications. The different classifications were noted in the Requirement for Restriction. Further, the inventions would require different fields of search. In searching, different classes and subclasses would be searched and different search queries would be necessary. This constitutes a serious search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2289641 (EP ‘641) in view of U.S. Patent Number 2,051,688 (Dunsheath).
In regards to independent claim 12 and dependent claim 13, EP ‘641 is directed to a method of coextruding at least two metallic materials, a first and a second metallic material, into an extruded profile wherein the first metallic material forms an outer shell of the extruded profile and the second material forms a core of the extruded profile, said core being bonded to the outer shell. (¶1) It is a problem to bond a metal foam, especially aluminum foam, to an aluminum hollow-profile workpiece. (¶4) 
The extruded profile is preferably a hollow profile with, e.g. an approximately circular, oval, or angular cross section. (¶14) 
The separation of the two metallic materials during the extrusion process can be achieved by providing different compartments and inlets for the first and second metallic material in a die set which is part of an extrusion arrangement. (¶15) The first and second billets are inserted into different inlets of the die set, the inlets in turn being separated by walls. (¶15) The metallic materials are inserted into a cavity of a container and are pressed by a ram around the mandrel through the die, whereby an extruded hollow profile is created. (¶29) The metallic materials in the cavity are pressed by a ram around the mandrel through the die. (¶31) The ram would move with and against the flow during this operation. This would be a pressure section. After the coextrusion, the extruded profile can be heated to a temperature above that at which the core material melts and expands into a foam core due to the decomposition of the foaming agents. (¶22) This would correspond to a thermal section. 
While EP ‘641 sets forth the coextrusion process, it does not explicitly set forth the presence of one or more screws for extruding a metal through a die to form a conduit.
In the same field of endeavor of extruding metal, Dunsheath is directed to the extrusion of metal by a method employing a rotating screw-threaded impelling device by which the metal is driven forward in the extrusion chamber to and through the die. (1:1-5) Continuous rotary movement of the impelling device combined with continuous feeding of metal results in continuous delivery of metal in the solid state to the extrusion chamber and in extrusion of it by the pressure exerted on it by the following metal. (1:22-28) This is particularly useful in extrusion in the form of pipes or as sheaths. (1:31-34) 
It would have been obvious to one of ordinary skill in the art to have utilized the screw-threaded impelling device of Dunsheath within the coextruding device of EP ‘641. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting a means by which to extrude a pipe or sheath that provides continuous feeding of the metal that then results in continuous delivery of metal and extrusion. This would allow for more continuous operations of the extruder. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2289641 (EP ‘641) in view of U.S. Patent Number 2,051,688 (Dunsheath) as applied to claim 12 above, and further in view of U.S. Patent Number 3,087,807 (Allen).
As set forth above in regards to claims 12, EP ‘641 in view of Dunsheath sets forth a coextrusion method wherein a metal foam material is heated to facilitate its expansion into a metal foam. This combination does not teach the means for heating, in particular a convection oven or induction coil. 
In the same field of endeavor metal foam material production, Allen is directed to foamed-metal structures. (1:11-12) A powdered structural metallic material is thoroughly mixed with a powdered gas-forming material. (1:41-43) This mixture is then extruded. (1:47-51) The resulting extruded material is then heated in a controlled manner so as to produce a foam. (1:51-54) 
The extruded material is heated by induction heating being the preferred method. (2:51-52) The bar is fed through the induction coil. (2:52-55) After the foamed material has passed through the induction coil, cooling takes place rapidly, forming a porous metal structure. (2:59-62) As seen in Figure 1, the induction coil is located proximate the die. (Figure 1, 2:9-32)
The induction heating permits a wide range of high heating rates which is an important requirement of the method. (2:63-3:1) The induction heating also permits high cooling rates. (3:1-2) And more importantly, the zone heating and foaming method provides immediately adjacent to the entire cross section of the material being heated, an already cooled cross-section of material. (3:2-6) This results in high heat-transfer rates perpendicular to the cross-section of the heated zone of material, even at the center of the section. (3:6-9) The foam is therefore above to be generated continuously along the length of the material and preserved. (3:12-13) 
It would have been obvious to one of ordinary skill in the art to have utilized the induction heating and coils as set forth by Allen within the coextrusion device set forth in the combination of EP ‘641 and Dunsheath. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including providing for fast heating and cooling rates whereby a metal foam can be continuously formed along the length of the material and whereby the form of the metal foam can be preserved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784